CONTACTS: NEWS RELEASE Media Relations: Investor Relations: Norma F. Dunn Andre K. Walker 713-830-8883 713-830-8775 norma.dunn@calpine.com andrew@calpine.com CALPINE CORP. REPORTS FIRST QUARTER 2010 RESULTS, ON TRACK TO MEET FULL YEAR GUIDANCE Recent Achievements: · Announced significant strategic transactions, including the purchase of Conectiv Energy and the sale of our Colorado power plants · Produced 21.3 million MWh of power in the first quarter of 2010, an 11% increase over the first quarter of 2009 · Generated 1.5 million MWh of renewable baseload geothermal power from our Geysers Assets with 99% availability during the first quarter of 2010 First Quarter 2010 Financial Results: · $282 million of Adjusted EBITDA · $(13) million of Adjusted Free Cash Flow · $455 million of Commodity Margin · $47 million of Net Loss1 Reaffirming 2010 Full Year Guidance: · 2010 Pro Forma Adjusted EBITDA guidance of $1,625 - $1,725 million · 2010 Pro Forma Adjusted Free Cash Flow guidance of $465 - $565 million (HOUSTON, Texas) May 5, 2010 – Calpine Corporation (NYSE: CPN) today reported first quarter 2010 Adjusted EBITDA of $282 million, compared to $331 million in the prior year first quarter, and first quarter 2010 Adjusted Free Cash Flow of $(13) million, compared to $13 million in the first quarter of 2009.Net loss1 for the quarter was $47 million, or $0.10 per diluted share, compared to net income1 of $32 million, or $0.07 per diluted share, in the 2009 period.The company also reaffirmed its 2010 annual guidance and its significant hedge position for the balance of the year. “Over the last several months, we have made significant strides toward achieving our long-term strategic objectives, while also remaining on track to meet our full year 2010 guidance. In short, we continue to execute on our near-term operating and financial performance goals, as well as advancing execution on our long-term strategic plan,” said Jack Fusco, Calpine’s President and Chief Executive Officer. “The operating initiatives we implemented in 2009 continue to deliver improved results, as evidenced by the meaningful reduction in operating and administrative costs during the quarter, while our generation volume increased by more than two million MWh compared to the first quarter of 2009.Our ability to effectively hedge commodity price risk to protect our 2010 Commodity Margin has enabled us to achieve financial performance that keeps us on track to meet our full-year guidance despite the decline in natural gas prices,” said Fusco. 1 Reported as net income (loss) attributable to Calpine on our Consolidated Condensed Statements of Operations. Calpine Reports First Quarter 2010 Results May 5, 2010 Page 2 “With respect to longer-term initiatives, we continue to proactively identify value-enhancing opportunities for our customers and for our shareholders,” Fusco added.“Last month, we announced two transactions – the sale of our plants in Colorado to our customer there and the acquisition of Conectiv Energy – that demonstrate our financial discipline and our intent to manage the company for the long-term, including positioning the company for growth in competitive, mature markets that provide favorable opportunities for wholesale power generation.” SUMMARY OF FINANCIAL PERFORMANCE First Quarter Results Adjusted EBITDA for the first quarter of 2010 was $282 million compared to $331 million in the first quarter of 2009.The year-over-year decline was primarily due to a $74 million decrease in Commodity Margin from $529 million in the first quarter of 2009 to $455 million in the first quarter of 2010.The Commodity Margin decline was principally attributable to the expiration of a unique legacy arrangement at the end of 2009 and lower average hedge margins in the first quarter of 2010 compared to 2009, as anticipated, resulting from relatively lower hedge prices in 2010 as compared to hedge prices for 2009.These declines were partially offset by the positive impact of Otay Mesa Energy Center, which achieved commercial operation in October 2009, as well as an increase in realized prices on open positions in Texas in January and February 2010 due to higher market spark spreads than the comparable months in 2009. The decline in Commodity Margin from the first quarter of 2009 to the first quarter of 2010 was offset, in part, by a $29 million reduction in aggregate plant operating expense2, sales, general and administrative expense and components of other cost of revenue.These cost improvements were largely driven by the efficiency initiatives our management team implemented over the course of 2009 that continue to benefit Adjusted EBITDA in 2010, as well as a $10 million benefit reflected in our first quarter 2010 bad debt expense that was primarily related to a contract settlement. Cash flows provided by operating activities improved to $270 million in the first quarter of 2010 compared to $80 million for the same quarter of 2009.This increase was primarily due to a $125 million decrease in working capital employed, after adjusting for debt-related balances that did not affect cash provided by operating activities.The working capital decrease was largely due to reductions in margin deposits, partially offset by current derivative activity.In addition to the decrease in working capital, cash flows provided by operating activities were further improved as a result of an $82 million reduction in cash paid for interest, primarily due to repayments on our First Lien Facilities, and the refinancing of CCFC which changed the interest payment periods from the first and third quarters to the second and fourth quarters of each year.These items were offset, in part, by a $54 million reduction in gross profit, after excluding certain non-cash items. Net income1 decreased from $32 million in the first quarter of 2009 to a net loss of $47 million in the first quarter of 2010. As detailed in Table 1, net loss, excluding reorganization items, other items and unrealized mark-to-market gains, was $156 million in the first quarter of 2010 compared to $91 million in the first quarter of 2009.This decline was primarily associated with the $74 million year-over-year decrease in Commodity Margin, as previously noted. 2 Plant operating expense, sales, general and administrative expense and other cost of revenue, as used for the purposes of this analysis, exclude, in the aggregate, decreases in major maintenance expense of $5 million, decreases in stock-based compensation expense of $7 million, decreases in non-cash loss on dispositions of assets of $2 million, and increases in depreciation and amortization of $31 million.See the table titled “Consolidated Adjusted EBITDA Reconciliation” for the actual amounts of these items for the three months ended March 31, 2010 and 2009. Calpine Reports First Quarter 2010 Results May 5, 2010 Page 3 Table 1: Summarized Consolidated Condensed Statements of Operations (Unaudited) ThreeMonthsEndedMarch 31, (in millions) Operating revenues $ $ Cost of revenue Gross profit SG&A, income from unconsolidated investments in power plants and other operating expense 23 31 Income from operations Net interest expense and other (income) expense Income (loss) before reorganization items and income taxes (37 ) 43 Reorganization items — 3 Income tax expense 11 9 Net income (loss) $ ) $
